Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

a.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/28/2022 has been entered.
Claims 1-20 in the present application, filed on or after March 16, 2013, are being examined under the first inventor to file provisions of the AIA .
	- claims 1, 6, 7, 10, 12, 15 are amended
	- claims 2-5, 8-9, 13-14, 16-18 are cancelled
	- claims 19-20 are new
b.	This is a first action on the merits based on Applicant’s claims submitted on 02/02/2022.


Response to Arguments

Regarding Independent claims 1 and 15 previously rejected under 35 U.S.C. § 103, Applicant's arguments, see “However, Akkarakaran’s RSRP based threshold is not related to a number of transmissions of the first uplink message used for the power ramping.” on page 9, filed on 02/02/2022, with respect to Akkarakaran et al. US Pub 2018/0110074 (hereinafter “Akkarakaran”), and in view of Nagata et al. Foreign Patent EP3200514 (hereinafter Nagata), have been fully considered but are moot, over the limitations of “transmit, via the communications circuitry, the selected first uplink message, determine whether the two-step RACH procedure is successful or unsuccessful based on whether a message 2 of the two-step RACH procedure, corresponding to the message 1 of the two-step RACH procedure, was received or not, based on the two-step RACH procedure being determined to be unsuccessful”. Said limitations are newly added to the amended Claims 1 and 15 and have been addressed in instant office action, as shown in section 35 USC 103 rejection below, with newly identified disclosures from previously applied references Akkarakaran and Nagata, thus rendering said Applicant’s arguments moot.

Claim Objections

Claim 15 is objected to because of the following informalities: grammatical error. Claim 15 recites the features “A method executed by a processor in a communication device, the method comprising”. The Examiner suggests that a colon be added to after the word “comprising”. Appropriate correction is required.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1, 6, 7, 10, 15, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran et al. US Pub 2018/0110074 (hereinafter “Akkarakaran”), and in view of Nagata et al. Foreign Patent EP3200514 (hereinafter Nagata).
Regarding claim 1 (Currently Amended)
Akkarakaran discloses a terminal device (e.g. “UE 110”in Fig. 3) comprising: 
communications circuitry for transmitting and receiving (i.e. “transmitting component 156” in Fig. 1; [0028]); and 
control circuitry (“a selecting component 154 to select the two-step or the four-step RACH procedure” [0030]) configured to: 
select a first uplink message (i.e. “Message 1 (312) in Fig. 3) as an uplink message for transmission to a base station device (e.g. “eNB 105”in Fig. 3), the first uplink message selected from among the first uplink message (i.e. combined message 1 and 3 in Fig. 3) and a second uplink message (i.e. only message 1 in Fig. 3), the first uplink message being a message 1 of a two-step RACH procedure (“FIG. 4 illustrates an example two-step RACH procedure at a UE according to an aspect of the present disclosure.” [0013]), the second uplink message being a message 1 (“In the two-step RACH procedure, the UE collapses (e.g., combines) a first message (e.g., message 1) and a third message (e.g., message 3) of the four-step RACH procedure into one message, e.g., message 13, and transmits to the base station.” [0025]) of a four-step RACH procedure (“FIG. 3 illustrates an example four-step RACH procedure at a UE.” [0012]), 
transmit, via the communications circuitry, the selected first uplink message (step 310 in Fig. 3; “At operation 310, UE 110 and/or RACH component 150 may transmit (or send) a message 1 (312) to base station 105.” [0052]), 
determine whether the two-step RACH procedure is successful or unsuccessful (“the RAR could indicate whether base station 105 successfully decoded the second part of message 13 (412).” [0076]) based on whether a message 2 (i.e. “message 24” in Fig. 4) of the two-step RACH procedure (“At operation 420, UE 110 and/or RACH component 150 may receive a message 24 (422), also referred to a second message or a second message of the two-step RACH procedure, from base station 105.” [0059]), corresponding to the message 1 (i.e. “message 13” in Fig. 4) of the two-step RACH procedure (“At operation 410, UE 110 and/or RACH component 150 may transmit (or send) a message 13 (412), also referred to a first message or a first message of the two-step RACH procedure, to base station 105” [0058]; Fig. 4), was received or not (“the RAR could indicate whether base station 105 successfully decoded the second part of message 13 (412). For instance, the RAR may be sent in user-specific search-space if successfully decoded and in common search space if the decoding was not successful.” [0076]), 
based on the two-step RACH procedure being determined to be unsuccessful, retransmit the first uplink message (“UE 110 may initiate the two-step RACH procedure based on RSRP value (e.g., RSRP value equal or above the threshold) and may switch to a four-step RACH procedure if the transmit power required to transmit message 13 (412) is high, or if the RSRP value falls below the threshold during re-transmission of message 13. Base station 105 may notify UE 110 about the transmit power needed for configuring the two-step RACH procedure via RACH configuration information 172. Base station 105 may also instruct the UE to switch from the two-step RACH procedure to the four-step RACH procedure through its response to Message 13.” [0066]), and 
switch the uplink message for transmission to the base station device from the first uplink message to the second uplink message (“Alternatively, the RAR may be sent as a message that is similar to message 2 (322) of the four-step RACH procedure instructing UE 110 to switch to the four-step RACH message 3 (332) next.” [0076] and furthermore “For instance, the RACH configuration information 172 may indicate conditions that trigger selection of the two-step or the four-step RACH procedure. UE 110 may measure reference signal received power (RSRP) of a synchronization channel or a reference signal received from base station 105, compare the measured RSRP value with a threshold value, and/or select the two-step or four-step RACH procedure based on whether the RSRP value is above or below the threshold value.” [0064]), in a case where:
Akkarakaran does not specifically teach retransmit the first uplink message with increased power by power ramping, and in a case where: the two-step RACH procedure is again determined to be unsuccessful, and a number of transmissions of the first uplink message exceeds a predetermined threshold, and wherein a count of the number of transmissions for the two-step RACH procedure is not reset when the uplink message for transmission to the base station device is switched from the first uplink message to the second uplink message.
In an analogous art, Nagata discloses based on the two-step RACH procedure being unsuccessful, retransmit the first uplink message with increased power by power ramping (“When the terminal fails to receive Message 2, the terminal increases transmission power of the PRACH to transmit Message 1 again (retransmission). In addition, increasing transmission power in retransmission of a signal is also referred to as power-ramping.” [0019]), and 
in a case where:
the two-step RACH procedure is again determined to be unsuccessful (“FIG. 11 is a diagram showing one example of a sequence of PRACH retransmission control to which is applied power-ramping based on the number of RAR reception failure times and the number of PRACH transmission times that is power-limited in simultaneous transmission” [0013]), and a number of transmissions of the first uplink message exceeds a predetermined threshold (“Herein, the MAC layer determines transmission power of the PRACH transmitted again, by applying power-ramping based on the PREAMBLE_TRANSMISSION_COUNTER. For example, the MAC layer determines the ramp-up amount based on equation 3, and indicates the rank-up amount (or power-ramping amount) to the PHY layer” [0089]; Fig. 11 and furthermore “when the PREAMBLE_TRANSMISSION_COUNTER does not reach a predetermined threshold (e.g. preambleTransMax)+1, the MAC layer instructs the PHY layer to retransmit the PRACH (step S 17). In addition, when the PREAMBLE_TRANSMISSION_COUNTER reaches the predetermined threshold+1, the MAC layer may further notify of the higher layer of the problem of random access, or may judge that the random access procedure fails” [0088]), and 
wherein a count of the number of transmissions for the two-step RACH procedure is not reset (i.e. “the MAC layer may add "1" to the number of PRACH transmission times (PREAMBLE_TRANSMISSION_COUNTER)” [0093]) when the uplink message for transmission to the base station device is switched from the first uplink message to the second uplink message (“In addition, in the example of FIG. 11 , it is assumed that the notification (information) on the power-limited state of step S13 is notification that PRACH transmission is power-limited and is normally not transmitted, but the notification is not limited thereto. For example, the notification on the power-limited state may be notification that PRACH transmission is not power-limited and is normally transmitted. In this case, in step S16, when the RAR is not received within the predetermined time in the PHY layer, and the MAC layer receives notification that the PRACH transmission is not power-limited and is normally transmitted from the PHY layer, the MAC layer may add "1" to the number of PRACH transmission times (PREAMBLE_TRANSMISSION_COUNTER)” [0093]; Fig. 11).
	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE, to include Nagata’s method for setting PRACH transmission power, in order to determine best RACH procedure to apply (“However, in a radio communication system using dual connectivity, there is a case that a plurality of PRACHs is simultaneously transmitted. Therefore, when transmission power of each PRACH is not set properly, there is the risk that system throughput deteriorates. The present invention was made in view of such a respect, and it is an object of the invention to provide a user terminal, radio communication method and radio communication system for enabling decrease in throughput of a system to be suppressed in the radio communication system using dual connectivity." Nagata [0008-0009]). Thus, a person of ordinary skill would have appreciated the ability to incorporate Nagata’s method for setting PRACH transmission power into Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 6 (Currently Amended)
Akkarakaran, as modified by Nagata, previously discloses the terminal device according to claim 1, 
Akkarakaran further discloses wherein, upon switching the uplink message from the first uplink message to the second uplink message, the control circuitry is configured to perform the four-step RACH procedure based on the count of the number of transmissions with the power ramping (as taught by Nagata) in the two-step RACH procedure (“When UE 110 switches to the four-step RACH procedure after transmitting Message 13 and before receiving a response from base station 105, UE 110 may continue using transmit power level that would have been used if the switch had not occurred, or UE 110 may apply an offset value to the power level (i.e. power ramping), or UE may determine the power level using the method used to determine power level at the start of a four-step RACH procedure without applying any consideration to the previous two-step RACH procedure transmissions.” [0066]).

Regarding claim 7 (Currently Amended)
Akkarakaran, as modified by Nagata, previously discloses the terminal device according to claim 1, 
Akkarakaran further discloses wherein the control circuitry is further configured to switch to the four-step RACH procedure based on receiving a switching command from the base station device (“The apparatus of claim 12, wherein the selection includes selecting the two-step RACH procedure, and wherein the one or more processors and the memory are further configured to: switch from the two-step to the four-step RACH procedure based at least on a reference signal received power (RSRP) value of a synchronization signal or a reference signal received from the base station, a transmit power, or a command received from the base station.” [Claim 21 text]).

Regarding claim 10 (Currently Amended)
Akkarakaran, as modified by Nagata, previously discloses the terminal device according to claim 6,
Akkarakaran further discloses wherein the second uplink message (i.e. “Message 1 (312)” in Fig. 3) is a message 1 of the four-step RACH procedure (“At operation 310, UE 110 and/or RACH component 150 may transmit (or send) a message 1 (312) to base station 105. UE 110 may transmit message 1 (312) using a preamble (also referred to as a RACH preamble, a PRACH preamble, or a sequence, e.g., as shown in FIG. 2D) that is selected from 64 RACH preambles or sequences.” [0052]), and
Nagata further discloses wherein the control circuitry is configured to:
determine whether the four-step RACH procedure is successful or unsuccessful  (“FIG. 11 is a diagram showing one example of a sequence of PRACH retransmission control to which is applied power-ramping based on the number of RAR reception failure times and the number of PRACH transmission times that is power-limited in simultaneous transmission” [0013]) based on whether a message 2 (i.e. “random access response (RAR) as a response (Message 2).” [0019]) of the four-step RACH procedure, corresponding to the message 1 (i.e. “a random access preamble (PRACH) with a PRACH resource set on the cell (Message (Msg: Message) 1)”) of the four-step RACH procedure , was received or not (“After transmitting the random access preamble, for a predetermined period, the user terminal UE attempts to receive Message 2. When the terminal fails to receive Message 2, the terminal increases transmission power of the PRACH to transmit Message 1 again (retransmission). In addition, increasing transmission power in retransmission of a signal is also referred to as power-ramping.” [0019]),
based on the four-step RACH procedure being determined to be unsuccessful, retransmit the second uplink message (“When the terminal fails to receive Message 2, the terminal increases transmission power of the PRACH to transmit Message 1 again (retransmission). In addition, increasing transmission power in retransmission of a signal is also referred to as power-ramping.” [0019]), and
based on the count of the number of transmissions with the power ramping in the two-step RACH procedure (“Herein, the MAC layer determines transmission power of the PRACH transmitted again, by applying power-ramping based on the PREAMBLE_TRANSMISSION_COUNTER. For example, the MAC layer determines the ramp-up amount based on equation 3, and indicates the rank-up amount (or power-ramping amount) to the PHY layer” [0089]; Fig. 11), determine the four-step RACH procedure to be unsuccessful based on a number of transmissions of the second uplink message (“when the PREAMBLE_TRANSMISSION_COUNTER does not reach a predetermined threshold (e.g. preambleTransMax)+1, the MAC layer instructs the PHY layer to retransmit the PRACH (step S 17). In addition, when the PREAMBLE_TRANSMISSION_COUNTER reaches the predetermined threshold+1, the MAC layer may further notify of the higher layer of the problem of random access, or may judge that the random access procedure fails” [0088]).

Regarding claim 15 (Currently Amended)
A method executed by a processor in a communication device, the method comprising
selecting a first uplink message as an uplink message for transmission to a base station device, the first uplink message selected from among the first uplink message and a second uplink message, the first uplink message being a message 1 of a two-step RACH procedure, the second uplink message being a message 1 of a four-step RACH procedure,
transmitting the selected first uplink message,
determining whether the two-step RACH procedure is successful or unsuccessful based on whether a message 2 of the two-step RACH procedure, corresponding to the message 1 of the two-step RACH procedure, was received or not,
based on the two-step RACH procedure being determined to be unsuccessful, retransmitting the first uplink message with increased power by power ramping, and
switching the uplink message for transmission to the base station device from the first uplink message to the second uplink message, in a case where:
the two-step RACH procedure is again determined to be unsuccessful, and a number of transmissions of the first uplink message exceeds a predetermined threshold,
wherein a count of the number of transmissions for the two-step RACH procedure is not reset when the uplink message for transmission to the base station device is switched from the first uplink message to the second uplink message.
The scope and subject matter of method claim 15 is drawn to the method of using the corresponding apparatus claimed in claim 1. Therefore method claim 15 corresponds to apparatus claim 1 and is rejected for the same reasons of obviousness as used in claim 1 rejection above.

Regarding claim 19 (New)
Akkarakaran, as modified by Nagata, previously discloses the method of claim 15, further comprising:
upon switching the uplink message from the first uplink message to the second uplink message, performing the four-step RACH procedure based on the count of the number of transmissions with the power ramping in the two-step RACH procedure.
The scope and subject matter of method claim 19 is drawn to the method of using the corresponding apparatus claimed in claim 6. Therefore method claim 19 corresponds to apparatus claim 6 and is rejected for the same reasons of obviousness as used in claim 6 rejection above.

Regarding claim 20 (New)
Akkarakaran, as modified by Nagata, previously discloses the method of claim 19, wherein the second uplink message is a message 1 of the four-step RACH procedure, and
wherein the method further comprises:
determining whether the four-step RACH procedure is successful or unsuccessful based on whether a message 2 of the four-step RACH procedure, corresponding to the message 1 of the four-step RACH procedure, was received or not,
based on the four-step RACH procedure being determined to be unsuccessful, retransmitting the second uplink message, and
based on the count of the number of transmissions with the power ramping in the two- step RACH procedure, determining the four-step RACH procedure to be unsuccessful based on a number of transmissions of the second uplink message.
The scope and subject matter of method claim 20 is drawn to the method of using the corresponding apparatus claimed in claim 10. Therefore method claim 20 corresponds to apparatus claim 10 and is rejected for the same reasons of obviousness as used in claim 10 rejection above.

Claims 11 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Akkarakaran, in view of Nagata, and further in view of InterDigital NPL “2-step Random Access Procedure in NR”, January 17-19, 2017 (hereinafter “InterDigital”).
Regarding claim 11
Akkarakaran, as modified by Nagata, previously discloses the terminal device according to claim 1, 
Akkarakaran further discloses information included in the first uplink message (“At operation 310, UE 110 and/or RACH component 150 may transmit (or send) a message 1 (312) to base station 105.  UE 110 may transmit message 1 (312) using a preamble (also referred to as a RACH preamble, a PRACH preamble, or a sequence, e.g., as shown in FIG. 2D) that is selected from 64 RACH preambles or sequences.  ” [0052]) but does not specifically teach wherein information included in the first uplink message is different from information included in the second uplink message.
In an analogous art, InterDigital discloses in Fig. 1 wherein information included in the first uplink message (i.e. RACH preamble and Message 3 combined for 2-step RACH procedure) is different from information included in the second uplink message (i.e. only RACH preamble for 4-step RACH procedure).

    PNG
    media_image1.png
    294
    504
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE, as modified by Nagata, to include InterDigital’s method for selecting 2-step or 4-step RACH procedure based on RRC state, in order to determine best RACH procedure to apply (“The 2-step RACH procedure is advantageous in terms of latency reduction, and it can be particularly applicable to the RRC_INACTIVE state, e.g. for small data transmission while remaining in the inactive state or for resuming a connection. Further, the 2-step RACH procedure can also be useful for UEs in RRC_CONNECTED, e.g. when performing a network initiated handover, or when the UE needs an UL grant quickly and there are no PUCCH resources available to send a scheduling request… Considering the limited use case for this mechanism, the additional complexity, and the fact that it can only be used in restricted deployment scenarios, we think that 2-step RACH for inactive is not applicable to IDLE mode." [InterDigital, Proposal 1, page 2]). Thus, a person of ordinary skill would have appreciated the ability to incorporate InterDigital’s method for selecting 2-step or 4-step RACH procedure based on RRC state into Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding claim 12 (Currently Amended)
Akkarakaran, as modified by Nagata, previously discloses the terminal device according to claim 1, 
Akkarakaran and Nagata do not specifically teach wherein the control circuit is configured to select a format of the first uplink message, and wherein the format of the first uplink message is different from a format of the second uplink message.
In an analogous art, InterDigital discloses in Fig. 1 wherein the control circuit is configured to select a format of the first uplink message, and wherein the format of the first uplink message (i.e. RACH preamble and Message 3 combined for 2-step RACH procedure) is different from a format of the second uplink message (i.e. only RACH preamble for 4-step RACH procedure).
	
    PNG
    media_image1.png
    294
    504
    media_image1.png
    Greyscale

	Before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE, as modified by Nagata, to include InterDigital’s method for selecting 2-step or 4-step RACH procedure based on RRC state, in order to determine best RACH procedure to apply (“The 2-step RACH procedure is advantageous in terms of latency reduction, and it can be particularly applicable to the RRC_INACTIVE state, e.g. for small data transmission while remaining in the inactive state or for resuming a connection. Further, the 2-step RACH procedure can also be useful for UEs in RRC_CONNECTED, e.g. when performing a network initiated handover, or when the UE needs an UL grant quickly and there are no PUCCH resources available to send a scheduling request… Considering the limited use case for this mechanism, the additional complexity, and the fact that it can only be used in restricted deployment scenarios, we think that 2-step RACH for inactive is not applicable to IDLE mode." [InterDigital, Proposal 1, page 2]). Thus, a person of ordinary skill would have appreciated the ability to incorporate InterDigital’s method for selecting 2-step or 4-step RACH procedure based on RRC state into Akkarakaran’s method for selecting a two-step RACH procedure or a four-step RACH procedure at the UE since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG M NGUYEN whose telephone number is (571)272-8184. The examiner can normally be reached M-F 10:00am - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUONG M NGUYEN/Patent Examiner, Art Unit 2411                                                                                                                                                                                                        
/GARY MUI/Primary Examiner, Art Unit 2464